ACCEPTED
                                                                                 14-14-00932-cv
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            3/3/2015 12:55:45 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                   No. 14-14-00899-CV
                   No. 14-14-00932-CV
                                                       FILED IN
Mayor Annise Parker and                         14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
City of Houston,
                                                3/3/2015 12:55:45 PM
  Appellants,                                   CHRISTOPHER     A. PRINE
                                  Fourteenth Court  of Appeals
                                                         Clerk
v.
                                              Houston, Texas
Jack Pidgeon and Larry
Hicks,
  Appellees.

        Appellees’ Motion to Extend Deadline to File Brief

   The Appellees ask the Court to extend their deadline to file their
brief in these cases through March 13, 2015. This would be their se-
cond extension in the ’899 case (in which the current deadline is Feb-
ruary 27) and their first extension in the ’932 case (in which the cur-
rent deadline is February 17).
   The Appellees are, simultaneously with this motion, asking the

Court to allow them to supplement the record with materials from
previous iterations of this case. Part of that requested supplement is a
transcript of a December 20, 2013, hearing conducted before the trial

court in the previous iteration of this case. They haven’t yet received
that transcript. They cannot finalize their briefs without it. They ex-
pect to receive the transcript this week, but they request a longer ex-
tension to make it less likely that they will have to come to the Court
seeking leave again.
   There is additional good cause for the extension in both cases: The
Appellees’ lead appellate counsel was incapacitated for several days

due to back spasms and was unable to work on the brief. Further, due
to the overlap in time periods, the delays and obligations described in
the Appellees’ motion for extension in the ’899 case are good cause for
an extension in the ’932 case.
   This extension won’t prejudice the appellants. They also received
30-day extensions on the deadlines for their briefs in both cases, and

the rulings below are stayed by operation of law because the appellants
are a Texas government and a mayor acting in her official capacity.
   The Appellees pray that the Court extend their deadline to file their
brief through March 13. They further pray for all other relief to which
they may be entitled.

                                   Respectfully submitted,
                                   The Olson Firm PLLC
                                   /s/ Leif A. Olson
                                   Leif A. Olson
                                    Texas Bar No. 24032801
                                    leif@olsonappeals.com
                                   PMB 188
                                   4830 Wilson Road, Suite 300
                                   Humble, Texas 77396
                                   (281) 849-8382
                                   Woodfill Law Firm, P.C.
                                   Jared R. Woodfill
                                    State Bar No. 00788715
No. 14-14-00899-CV; No. 14-14-00932-CV, Parker v. Pidgeon         Page 2
Appellees’ Motion to Extend Deadline to File Brief
                                    jwoodfill@woodfilllaw.com
                                   Robert Talton
                                    State Bar No. 19629800
                                    rtalton@woodfilllaw.com
                                   3131 Eastside, Suite 450
                                   Houston, Texas 77098
                                   (713) 751-3080
                                   Texas Values
                                   Jonathan M. Saenz
                                    State Bar No. 24041845
                                    jsaenz@txvalues.org
                                   900 Congress, Suite 220
                                   Austin, Texas 78701
                                   Counsel for appellees

                      Certificate of Conference
    I conferred with Kate Alsina, counsel for the appellants, regarding
this motion. She informed me that the appellants oppose this motion
to the extent that the requested extension is based on the absent tran-
script and the simultaneous request to supplement the record.
                                   /s/ Leif A. Olson

                          Certificate of Service
    On March 3, 2015, I served this motion upon the appellants’ coun-
sel by electronic filing:
   Judith Ramsey (judith.ramsey@cityofhouston.gov)
   Kathleen Hopkins Alsina (kate.alsina@cityofhouston.gov)
   Darah Eckert (darah.eckert@cityofhouston.gov)
   David Red (david.red@cityofhouston.gov)
   John Wallace (john.wallace@cityofhouston.gov)
   City of Houston Legal Department
   900 Bagby, Fourth Floor
   Houston, Texas 77002       /s/ Leif A. Olson
No. 14-14-00899-CV; No. 14-14-00932-CV, Parker v. Pidgeon        Page 3
Appellees’ Motion to Extend Deadline to File Brief